Name: COMMISSION REGULATION (EEC) No 1962/93 of 20 July 1993 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 October to 31 December 1992
 Type: Regulation
 Subject Matter: civil law;  agri-foodstuffs;  fisheries;  agricultural structures and production
 Date Published: nan

 No L 177/1721 . 7. 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1962/93 of 20 July 1993 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 October to 31 December 1992 respective output during the same quarter of the 1984 to 1986 fishing years ; Whereas, the granting of compensation for the products in question should be decided for the period from 1 October to 31 December 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The compensation referred to in Article 18 of Regulation (EEC) No 3759/92, with the exception of that relating to yellowfin tuna, shall be granted for the period 1 October to 31 December 1192, in respect of the products listed and within the limits set out below : (ECU/tonne) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery products ('), as amended by Regulation (EEC) No 697/93 (2), and in particular Article 18 (8) thereof, Whereas the compensation referred to in Article 18 of Regulation (EEC) No 3759/92 is granted, under certain conditions, to Community tuna producers' organizations in respect of quantities of tuna delivered to the canning industry, during the calendar quarter for which prices were recorded, where the average quarterly price recorded on the Community market and the free-at-frontier price, plus, if necessary, the countervailing charge, are both lower than 93 % of the Community producer price for the product in question ; Whereas examination of the situation of the Community market has shown that for two species of the product in question, for the period 1 October to 31 December 1992, both the average quarterly market price and the free-at ­ frontier price referred to in Article 18 of Regulation (EEC) No 3759/92 were lower than 93 % of the Community producer price in force as laid down in Council Regula ­ tion (EEC) No 3570/91 of 28 November 1991 fixing, in respect of the 1992 fishing year, the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1 604 (3) ; Whereas the quantities eligible for compensation, within the meaning of Article 18 (2) of Regulation (EEC) No 3759/92, shall not under any circumstances exceed, for the quarter concerned, the limits laid down in paragrph 4 of that Article ; Whereas during the quarter concerned the quantities sold and delivered to canning industries established in Community customs territory are, in the case of two presentations of yellowfin tuna, higher than those sold and delivered during the same quarter of the last three fishing years ; whereas these quantities exceed the limits set in the first indent of Article 1 8 (4) of Regulation (EEC) No 3759/92, the total quantities of these products should therefore be limited to those eligible for compensation and the quantities granted to each producers' organization concerned should be determined in accordance with their Maximum amount of allowance within the meaning of the Products first and second indents of Article 18 (3) of Regulation (EEC) No 3759/92 Yellowfin tuna, larger than 10 kg 119 Yellowfin tuna, 10 kg or less 96 Skipjack, whole 74 Article 2 1 . The total quantities of products set out below that may be eligible for the allowance are hereby limited for the two presentations of yellowfin tuna, as follows : Yellowfin tuna, larger than 10 kg : 16 016 tonnes, Yellowfin tuna, 10 kg or less : 3 017 tonnes . 2. The allocation of the total quantities amongst the producers' organizations concerned is specified in the Annex hereto. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 388 , 31 . 12. 1992, p. 1 . 0 OJ No L 76, 30. 3 . 1993, p. 12. 0 OJ No L 338, 10. 12. 1991 , p. 6. No L 177/18 Official Journal of the European Communities 21 . 7. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission ANNEX Allocation amongst the producers' organizations of the quantities of tuna which may be eligible, during the period 1 October to 31 December 1992, for compensation in accordance with Article 18 (5) of Regulation (EEC) No 3759/92, showing quantities by segment of compensation percen ­ tage  Yellowfin tuna larger than 10 kg (in tonnes) Quantities than may be eligible for the allowance « i &gt; . TotalProducers organization 100 % 95 % 90 % Quantities Article 18 (5), Article 18 (5), Article 18 (5), 4 (first indent) (second indent) (third indent) Organizaci6n de Productores Asoci ­ ados de Grandes Congeladores (Opagac) 5 280 528 684 6 492 Organization de Productores de TÃ nidos Congelados (Optuc) 5 802 580 622 7 004 Organisation de producteurs de thon congelÃ © (Orthongel) 2 520   2 520 Total quantities 13 602 1 108 1 306 16 016  Yellowfin tuna, 10 kg or less (m tonnes) Quantities than may be eligible for the allowance Producers' organization 100 % 95 % 90 % Quantities Article 18 (5), Article 18 (5), Article 18 (5), (first indent) (second indent) (third indent) Organizaci6n de Productores Asoci ­ ados de Grandes Congeladores (Opagac) 1 710   1 710 OrganizaciÃ n de Productores de TÃ nidos Congelados (Optuc) 1 100   1 100 Organisation de producteurs de thon congelÃ © (Orthongel) 207   207 Total quantities 3017   3017